Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on April 2, 2021, have been carefully considered.  Claims 2, 3, 5, 7, 8, 10, 11, 13, and 19 have been canceled, and new claim 21 has been added.
Claims 1, 4, 6, 9, 12, 14-18, 20, and 21 are presently pending in this application.

Claim Status Modifier Interpretation
	Per Applicants’ remarks, claim 10 and 11 have been canceled; however, the text of claim 10 is present in the listing of Applicants’ claims presented on April 6, 2021.  To expedite prosecution, the text of claim 10 in said listing of claims is considered to be erroneously present.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claims 1 and 15 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 17 and 18 for being indefinite;
claims 1-4, 9, 13, 16, 18, and 20 as being anticipated by El-Shall et al. (U. S. Patent Publication No. 2015/0087498, Applicants’ submitted art);
	d. The 35 U.S.C. 102(a)(2) rejection of claims 18 and 19 as being anticipated by Monnier et al. (U. S. Patent Publication No. 2016/0136632);
	e. The 35 U.S.C. 103 rejection of claims 5-8 as being unpatentable over El-Shall et al. (U. S. Patent Publication No. 2015/0087498, Applicants’ submitted art), as applied to claims 1-3 and 18, and further in view of “Catalyst Preparation: Science and Engineering; Chapter 13:  Strong Electrostatic Adsorption of Metals onto Catalyst Supports,” by John R. Regalbuto (hereinafter “Regalbuto”; Applicants’ submitted art);
	f. The 35 U.S.C. 103 rejection of claims 10, 11, 14, and 15 as being unpatentable over El-Shall et al. (U. S. Patent Publication No. 2015/0087498, Applicants’ submitted art) as applied to claims 1 and 13, and further in view of Mizuno et al. (U. S. Patent Publication No. 2010/0197946);
	g. The 35 U.S.C. 103 rejection of claim 12 as being unpatentable over  El-Shall et al. (U. S. Patent Publication No. 2015/0087498, Applicants’ submitted art) as applied to claims 1 and 2, and further in view of Ma et al. (U. S. Patent Publication No. 2006/0137817, Applicants’ submitted art);
	h. The 35 U.S.C. 103 rejection of claim 17 as being unpatentable over El-Shall et al. (U. S. Patent Publication No. 2015/0087498, Applicants’ claims 1, 13, and 14.
	As convincingly argued by Applicants, and as now recited in the instant claims, the aforementioned references do not, either alone or in combination, teach or suggest the now-claimed method of making a Pd catalyst, wherein the pH of an aqueous solution is adjusted to an optimum pH for strong electrostatic adsorption (SEA), in which a Pd precursor is deposited on a graphene-based material, a graphitic material, or a non-graphitic material that is activated charcoal or carbon black, followed by irradiating the carbon-based material comprising deposited precursor with radiant energy sufficient to attach Pd from the Pd precursor to the graphene-based material, the graphitic material, or the non-graphitic material that is activated charcoal or carbon black, thereby forming a Pd catalyst.

New Objection and Ground of Rejection
	The following New Objection and Ground of Rejection are being made in view of Applicants’ amendment to claim 1, and in view of the addition of new claim 21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 9 of claim 1, “metal precursor” should be amended to recite “Pd precursor” to ensure claim continuity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because the limitations therein provide optimum pH conditions based on (1) the type of graphene material and (2) the Pd precursor.  However, claim 21 recites “PdCl42-“ and “Pd(NH3)42+” as exemplary Pd precursors; “PdCl42-“ and “Pd(NH3)42+” appear to more accurately describe, respectively, anionic and cationic substances containing Pd, as opposed to Pd precursors, e.g., the anionic or cationic salts recited in claim 15 (from which claim 21 depends).
The Examiner respectfully suggests that claim 21 be amended to recite the optimum pHs for SEA (a) when the Pd precursor is the anionic salt of Pd (i.e., dihydrogen tetrachloropalladate (II)), and (b) when the Pd 

Conclusion
Applicant's amendment (i.e., to claim 1 and the addition of new claim 21) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 14, 2021